Carley, Presiding Judge.
Appellee-plaintiff brought suit in connection with its lease of an *568automobile to appellant-defendants. After appellants answered, appellee moved for summary judgment. The trial court granted summary judgment in favor of appellee and appellant appeals.
Decided January 10, 1992
Reconsideration denied January 27, 1992.
Schreeder, Wheeler & Flint, John A. Christy, Debbie A. Wilson, for appellants.
Goodman, Hudnall, Cohn & McManus, H. Gilman Hudnall, for appellee.
1. A review of the record demonstrates that no genuine issue of material fact remains as to appellant’s early termination of the lease by surrender of possession of the automobile before expiration of the four-year lease term. Accordingly, the trial court correctly granted summary judgment in favor of appellee as to appellants’ liability for early termination of the lease.
2. However, the trial court erred in granting summary judgment in favor of appellee as to damages. While there appears in the record a document denominated as a “Pay Off Computation Worksheet,” “we find no identification of this document in anyone’s affidavit showing it to be either a business record ([cit.]) or a summary of business records ([cit.]). We are thus unable to consider this document because it would not be admissible as evidence. [Cit.]” Carlos Jones Constr. Co. v. FDIC, 169 Ga. App. 899, 901 (315 SE2d 458) (1984).
• Judgment affirmed in part and reversed in part.

Beasley, J., and Judge Arnold Shulman concur.